ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_01_FR.txt. 220

DÉCLARATION DE M. LE JUGE RANJEVA, VICE-PRÉSIDENT

Violation de la liberté de commerce et non-violation de la liberté de commerce
entre les territoires des deux Parties — Compétence discrétionnaire de la Cour
et ordonnancement du raisonnement — Percement du voile du différend — Elé-
ments constitutifs de la demande: objet et cause, article 38, paragraphe 2, du
Règlement — Jura novit curia — Intérét de la notion de cause de la demande.

1. Je souscris aux conclusions suivantes de l’arrêt:

— labsence de justification juridique de la destruction des plates-formes
sur la base de l’alinéa d) du paragraphe | de l’article XX;

— la violation de la liberté de commerce consécutive à la destruction des
plates-formes;

— le rejet de la demande de réparation introduite par le demandeur;

— le rejet des demandes reconventionnelles.

Le bien-fondé de la dissociation de la liberté de commerce en général de
l’une des parties contractantes de la liberté de commerce entre les terri-
toires des parties au traité de 1955 peut faire l’objet de discussions.

2. La liberté dont dispose la Cour pour fixer l’ordre de traitement des
questions de droit soulevées dans un différend a un caractère discrétion-
naire; elle n’implique pas la faculté pour la juridiction de déterminer de
manière arbitraire l’ordonnancement de son raisonnement. Le choix de la
méthode de raisonnement dépend directement de l’économie générale du
différend: l’objet du différend, les demandes des parties, les arguments
exposés, la stratégie de l’argumentation. Il est difficile en pratique d’invoquer
de manière dogmatique des impératifs de logique juridique ou judiciaire,
qui, à l’analyse, relèvent plus de la logique formelle. La méthode de traite-
ment, dans ces conditions, reste unique et particulière à chaque différend.

3. Dans la présente affaire, la Cour ne s’est pas laissé bloquer par les
obstacles formalistes et formels. Les termes du problème ont été, en effet,
contaminés par des questions considérées périphériques sur lesquelles les
Parties se sont étendues plus que de raison. Il en est résulté le caractère
artificiel de l’objet du différend, des demandes présentées par les Parties
et de la stratégie, sinon les artifices de l’argumentation. Face à ces actes
de divertissement, la Cour a percé le voile du différend en se référant direc-
tement aux actes, comportements et déclarations contemporains aux faits
générateurs du litige. Elle a été amenée à traiter de manière préalable de
la licéité du recours à la force au regard des dispositions de l’article XX,
paragraphe 1, alinéa d), du traité de 1955.

63
221 PLATES-FORMES PÉTROLIÈRES (DÉCL. RANJEVA)

4. Le percement du véritable cœur du différend représente le respect
des obligations de transparence dans l’analyse des faits et le respect de la
vérité dans l’interprétation du fond du droit. Il implique le respect strict
du droit applicable, en l’espèce, d’abord le droit conventionnel du traité
de 1955 et ensuite, à titre de cadre d’interprétation de l'instrument
conventionnel, le droit international, c’est-à-dire le droit de la Charte des
Nations Unies et le droit international coutumier. Le percement du voile
du cœur du différend est une condition nécessaire, au moins une contri-
bution utile, pour un règlement des différends internationaux sur de meil-
leures bases.

5. J'aurais souhaité utiliser une autre voie procédurale pour parvenir
aux mêmes solutions que la Cour dans le présent différend. Cette mé-
thode ne justifie pas une opinion car elle s’écarte des méthodes tradition-
nelles. Elle se fonde sur une analyse intrinsèque de la demande ou de la
matière litigieuse. Elle comporte deux éléments indispensables : l’objet
(quid) et la cause (cur); ces éléments sont indispensables pour déter-
miner et caractériser la substance d’un différend bien qu'il soit difficile de
définir avec exactitude le contenu de chacun de ces éléments.

6. La définition de la cause de la demande, le pourquoi de la demande,
est controversé en doctrine en raison de son caractère malléable et la conno-
tation métaphysique qu’elle comporte. L’article 40 du Statut se borne
à exiger parmi les mentions obligatoires l'indication de l’objet de la
demande dans la requête introductive d’instance. La notion de cause
transparaît cependant de manière fugace dans les termes du paragraphe 2
de l’article 38 du Règlement, la requête « indique en outre la nature pré-
cise de la demande et contient un exposé succinct des faits et moyens sur
lesquels cette demande repose» (les italiques sont de moi). Le Règlement
invite le demandeur à exposer les fondements en fait et en droit de la
demande. Cet artifice de rédaction ne fait que transférer la difficulté sans
la résoudre. Le problème de la cause ici est en effet lié à la compatibilité
de la base consensuelle de compétence de la Cour avec le principe jura
novit curia. En la présente affaire, il n’y a pas lieu de s’étendre sur les
controverses doctrinales, les difficultés de la distinction entre objet et
cause et les éléments constitutifs de la cause, car ces questions ne sont pas
traitées directement dans l’arrêt.

7. La notion de cause pose en définitive un double problème: celui de
la mesure de l’emprise du juge sur la maîtrise de la règle de droit à appli-
quer au différend qui lui est soumis et celui de la détermination de la règle
et de la méthode qui lui semblent les plus appropriées. Par-delà la
stratégie Judiciaire et la technique d’argumentation, la Cour ne doit pas
s’interdire de s’assurer de la volonté réelle de chaque Partie. L’arrét n’a
pas manqué de relever en ses paragraphes 32 et 37 la position de la Partie
défenderesse; celle-ci, en définitive, laisse à la Cour le soin de déterminer
la méthode de traitement du lien entre l’article X, paragraphe 1, base de
la compétence, et l’article XX, paragraphe 1, alinéa d), qui est la cause au
fond du droit applicable et aussi de la demande en justice. On ne peut que

64
222 PLATES-FORMES PÉTROLIÈRES (DÉCL. RANJEVA)

regretter que la Cour n’ait pas saisi l’occasion pour résoudre en fait de
manière empirique un problème délicat et mieux asseoir la justification de
l’ordre de traitement des questions.

(Signé) Raymond RANJEVA.

65
